DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on February 28, 2022.  Claims 21-24, 27-36, and 38-40 were amended.  Claims 1-20 remain cancelled.  Thus, claims 21-40 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a teleconference with Greg Meyer, on March 8, 2022.  The claims have been amended as follows:

Claim 21 is amended as follows:
21.	(Currently Amended) A computer-implemented method of effectively applying chemicals to fields based on remotely sensed data, the method comprising: 
obtaining, by a processor, remotely sensed data through a growing season of a crop growing in a field, the remotely sensed data comprising multiple images of the field at different 
determining normalized difference vegetation index (NDVI) values, per pixel, for the multiple images, from the reflectance values of the multiple images; 
determining a modified normalized difference vegetation index (NDVI*) value, for each pixel, for each image, based on:
NDVI* = (NDVIi - NDVI0)/(NDVIS - NDVI0)
wherein NDVIi is a NDVI value for a pixel, i, of an image, NDVIS is a saturation value, and NDVI0 is a bare soil value; 
determining field medians from the modified NDVI* values for the images as a time series; 
forecasting a time of canopy closure based on the field medians; 
generating a map indicating crop performance of the field at or after the forecasted time of canopy closure; and 
sending instructions to equipment for applying chemicals to areas indicated on the maps whereby the equipment applies the chemicals to the areas consistent with the instructions.

Claim 32 is amended as follows:
32.	(Currently Amended) One or more non-transitory computer-readable storage media storing sequences of instructions which when executed cause one or more hardware processors to perform a computer-implemented method of effectively applying chemicals to fields based on remotely sensed data, the method comprising: 

determine a modified normalized difference vegetation index (NDVI*) value, for each pixel, for each image, based on:
NDVI* = (NDVIi - NDVI0)/(NDVIS - NDVI0)
wherein NDVIi is a NDVI value for a pixel, i, of an image, NDVIS is a saturation value, and NDVI0 is a bare soil value; 
determining field medians from the modified NDVI* values for the images as a time series; 
forecasting a time of canopy closure based on the field medians; 
generating a map indicating crop performance of the field at or after the forecasted time of canopy closure; and 
sending instructions to equipment for applying chemicals to areas indicated on the maps whereby the equipment applies the chemicals to the areas consistent with the instructions.

Allowable Subject Matter
Claims 21-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 21, as well as claim 32, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, determining normalized difference vegetation index (NDVI) i - NDVI0)/(NDVIS - NDVI0) wherein NDVIi is a NDVI value for a pixel, i, of an image, NDVIS is a saturation value, and NDVI0 is a bare soil value; determining field medians from the modified NDVI* values for the images as a time series; and sending instructions to equipment for applying chemicals to areas indicated on maps indicating crop performance of the field at or after the forecasted time of canopy closure, whereby the equipment applies the chemicals to the areas consistent with the instructions.
Therefore, claim 21, as well as claim 32, and dependent claims 22-31 and 33-40, are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent Publication 2012/0101784 A1, to Lindores et al., discloses a method for precisely applying chemicals targeted by digital maps developed from remotely sensed data, where ground-based measurements of agricultural metrics such as NDVI are used to calibrate wide-area aerial measurements of the same metrics.  Calibrated wide-area data may then be used as an input to a field prescription processor.
U.S. Patent 7,924,002 B2, to Lu, discloses a method for mapping field inhomogeneity, which includes determining field medians from a time series of field estimates.
U.S. Patent Publication 2011/0149267 A1, to Welty, discloses a system and method for analyzing a canopy of a forest, which includes generating a canopy closure vector (CCV) forecasting a time when canopy closure will occur.
Patent Publication 2009/0226042 A1, to Lejeune et al., discloses a method for determining the start of flowering on an individual plant basis by measuring the reproductive structures of plants from digital images of these structures and deducing the start of flowering from the measurements and average growth rates.
U.S. Patent Publication 2005/0117045 A1, to Abdellatif et al., is directed to an image capturing system, which includes band balancing on reflective values for each spectral band.
U.S. Patent Publication 2001/0016053 A1, to Dickson et al., discloses determining, for a certain location of the plurality of locations where the data based on the vegetation index is less than a threshold, a size of a buffer area around the certain location.
In the Amendment, filed on February 28, 2022, Applicant argued that under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, that the elements recited in claim 21, as well as claim 32, are integrated into a practical application and are not directed to an abstract idea, and are patent eligible subject matter.  Applicants’ arguments are persuasive.  Claim 21, as well as claim 32, as amended to recite “determining field medians from the modified NDVI* values for the images as a time series, and sending instructions to equipment for applying chemicals to areas indicated on maps indicating crop performance of the field at or after the forecasted time of canopy closure, whereby the equipment applies the chemicals to the areas consistent with the instructions.”  Thus, under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the set forth instant claims, independent claims 21, as well as claim 32, and dependent claims 22-31 and 33-40, as presented in the Amendment, are integrated into a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864